People v Brown (2021 NY Slip Op 01060)





People v Brown


2021 NY Slip Op 01060


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2018-03531
2018-03532
2018-03533

[*1]The People of the State of New York, respondent,
vCharles Brown, appellant. (S.C.I. Nos. 222/18, 223/18, 224/18)


Janet E. Sabel, New York, NY (Kristina Schwarz of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Ellen C. Abbot, and Jessica Coalter of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from three judgments of the Supreme Court, Queens County (Barry A. Schwartz, J.), all rendered February 15, 2018, convicting him of grand larceny in the fourth degree under Superior Court Information No. 222/18, grand larceny in the fourth degree under Superior Court Information No. 223/18, and identity theft in the second degree under Superior Court Information No. 224/18, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant contends that the Supreme Court failed to articulate on the record its reasons for issuing certain orders of protection as required by CPL 530.13(4). The defendant's contention is unpreserved for appellate review, as he failed to raise this issue at sentencing or move to amend the final orders of protection on that ground (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-317; People v Colon, 187 AD3d 780, 780; People v Gibson-Parish, 153 AD3d 1273, 1273), and we decline to reach this issue in the exercise of our interest of justice jurisdiction.
DILLON, J.P., LASALLE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court